DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-12 and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/164,888 and claims 1-19 of copending Application No. 16/868,785 . Although the claims at issue are not identical, they are not patentably distinct from each other because these applications claim heat transfer compositions which may consist of 1234yf and R-32 which overlap those presently recited. Although replacement of other refrigerants is not recited, determination of which known apparatus is suitable for use with obvious refrigerant compositions amounts to routine experimentation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-12 and 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor et al., US 2006/0243944. The reference discloses compositions suitable for use in refrigeration, air conditioning and heat pump systems, wherein the composition comprises a fluoroolefin and at least one other component (abstract). Suitable compositions include those comprising 1234yf and at least one compound selected from a Markush group which contains R-32 [0095]. The compositions most preferably comprise 50-99% of the fluoroolefin [0098]. In Table 9 on p. 27, a composition consisting of 58% 1234yf and 42% of R-32 is exemplified. This may be regarded as the closest prior art. The compositions may further comprise lubricants such as those disclosed at [0120]+. The compositions may further comprise . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
It would also be obvious to replace either R407C or R404A with compositions as taught in the reference, because the reference teaches that R404A and R407C are high-GWP refrigerants; that this is an undesirable trait in refrigerants; and compositions as disclosed are low-GWP refrigerants.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. Applicant’s arguments paraphrase the declaration of Dr. Sarah Kim. Both will be addressed with the same counterarguments. Paragraphs 4-6 are drawn to the declarant’s opinions regarding the obviousness of the claims. A declarant or affiant’s opinion evidence as to an ultimate legal conclusion is afforded no weight, though the underlying reasons for the opinion may be considered. In re Lindell, 385 F.2d 453, 456 (CCPA 1967). 
Applicant’s data do not address the performance of experimental compositions in comparison with R407C. To that extent, they are incomplete. As Dr. Kim has noted, a composition consisting of 58% of 1234yf and 42% of R-32 is exemplified in the Minor reference. This is the closest prior art. If a composition consisting of 60% of 1234yf and 40% of R-32 is unexpectedly better than this prior art composition, such would be afforded patentable weight. Showings of unexpected results must be based on comparisons with the closest prior art. In addition, why is a BP of 3.1 bar acceptable, while a BP of 3.2 is “too high”? Why is an HP of 19.2, a full atmosphere higher than the HP of R404A, acceptable, when 19.7 is “too high”? For BP, an extra 0.1 bar is considered too high, while a difference of 1.0 bar is acceptable for HP. Explanation would be helpful.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for the scheduling of telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761